Case: 18-50843   Document: 00514862891   Page: 1   Date Filed: 03/07/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                          United States Court of Appeals

                                No. 18-50843
                                                                   Fifth Circuit

                                                                 FILED
                              Summary Calendar               March 7, 2019
                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                        Clerk


             Plaintiff - Appellee

v.

ARON VAZQUEZ-MADRID, also known as Aron Vasquez-Madrid,

             Defendant - Appellant


Consolidated with No. 18-50847,

UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

AARON GERARDO VASQUEZ-MADRID,

            Defendant - Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 7:16-CR-273-1
                          USDC No. 4:18-CR-280-1
     Case: 18-50843      Document: 00514862891         Page: 2    Date Filed: 03/07/2019




Before OWEN, WILLETT, and OLDHAM, Circuit Judges:
PER CURIAM:*
       IT IS ORDERED that appellees’ unopposed motion to dismiss appeal as
moot is DENIED. The district court lacked jurisdiction to modify its sentence
during the pendency of this appeal. See United States v. Lucero, No. 17-50709,
2018 WL 6200326, at *1-2 (5th Cir. Nov. 27, 2018).


       IT IS ORDERED that the district court’s original judgment entered on
October 1, 2018 is VACATED. We treat the district court’s January 23, 2019,
order as an indicative ruling and REMAND to the district court.


       IT IS FURTHER ORDERED that appellee’s alternative motion to extend
time to file brief of appellee for 30 days from the denial of the motion to dismiss
is DENIED AS MOOT.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2